REQUESTED BY: Dear Senator Haberman:
In your recent correspondence to this office, you advise us that you are considering a bill to change section2-3225, R.R.S. 1943. In that connection, you state that you need to know: `What does `headquarters' and `administration' mean? Are they the same or different?'
The specific sentence within section 2-3225 to which you are apparently referring states:
   "The proceeds of such tax shall be used together with any other funds which the district may receive from any source, for the operation of the district, but no funds may be used for constructing or purchasing a headquarters or administration building."
Our research indicates that the particular language which troubles you was included via LB 540 in 1972. We have searched the legislative history of LB 540 and find but one reference to the particular terms which trouble you. That reference was made by Senator Whitney who stated:
   "If they can inherit something then they wouldn't have to construct something new or to buy it. Therefore, this would remain as is. No funds would be used for construction or purchasing a headquarters. So if they inherit it, they could still own it. But they couldn't purchase it."
As can be seen from the foregoing, only the word `headquarters' was referred to during debate. Your uncertainty as to whether the word `headquarters' and `administration' mean the same thing appears to be well-founded. It further appears, that the most certain and appropriate way of clarifying terms, would be through legislative action.
We hope the foregoing has been of some assistance.